Citation Nr: 0635009	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-03 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than February 5, 
2001 for the grant of nonservice-connected (NSC) pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from August 1970 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted the veteran's claim for 
entitlement to nonservice-connected pension benefits. 


FINDINGS OF FACT

1.  The veteran's July 1983 and July 1990 claims for 
entitlement to nonservice-connected pension were denied in 
August 1983 and December 1990, respectively.  No timely 
appeals were taken from those decisions and they became 
final.

2.  The veteran's May 1999 claim for service connection for 
an eye disability was denied in September 1999.  No timely 
appeal was completed from that decision and it became final.

3.  On February 5, 2001, the RO received a new claim for 
entitlement to nonservice-connected pension.


CONCLUSION OF LAW

The criteria for an effective date prior to February 5, 2001, 
for the award of nonservice-connected pension have not been 
met. 38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Because the November 2002 rating decision granted the 
veteran's nonservice-connected pension claim, such claim is 
now substantiated.  As such, the VA no longer has any further 
duty to notify the appellant how to substantiate the 
nonservice-connected pension claim.  Moreover, his filing of 
a notice of disagreement as to the effective date assigned 
for the award does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the assigned effective date triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
has been accomplished here, as will be discussed below.

The November 2003 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," 
set forth the relevant regulations pertaining to the 
assignment of effective dates.  Moreover, the RO, in a 
February 2004 letter, informed the veteran of the type of 
information and evidence necessary to support his claim for 
an earlier effective date.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve an earlier effective date for the grant of 
entitlement to nonservice-connected pension.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and VA treatment 
records.  Additionally, the claims file contains the 
veteran's claims forms and statements.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria 

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of VA non-service-connected 
disability pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date 
entitlement arose.  38 C.F.R.§ 3.400(b).  For a pension claim 
received on or after October 1, 1984, except as provided by 
(b)(1)(ii)(B) of this section, the effective date will be the 
date of receipt of the claim.  38 C.F.R. § 3.400(b)(1)(ii).  

The exception under (b)(1)(ii)(B) of 38 C.F.R. § 3.400 
provides that if, within one year from the date on which the 
veteran first became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension may 
be effective from the date of receipt of claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  While rating 
board judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  For the purposes of this subparagraph, 
the presumptive provisions of 38 C.F.R. § 3.342(a) do not 
apply.  38 C.F.R. § 3.400(b)(1)(ii)(B).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. 3.1(p); Brannon v. West, 12 Vet.  App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word  
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying  
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.  

Legal Analysis

The veteran was awarded nonservice-connected pension benefits 
pursuant to a November 2002 RO determination.  The effective 
date for the award of such benefits was February 5, 2001.  
However, the veteran asserts that his benefits should have 
begun in 2000 instead of 2001.

In the present case, the record reflects that veteran filed a 
claim for entitlement to nonservice-connected pension in July 
1983.  However, the veteran did not appeal the August 1983 RO 
denial of the claim.  The Board observes that the veteran, in 
July 1990, again filed a claim for entitlement to nonservice-
connected pension.  However, the record reflects that he did 
not timely complete his appeal of the December 1990 RO denial 
of the claim.  As such, the August 1983 and December 1990 RO 
denials are final.  38 U.S.C.A. § 7105 (West 2002).  The 
record demonstrates that it was not until February 5, 2001, 
that the veteran's most recent claim for entitlement to 
nonservice-connected pension was received by the RO.  Thus, 
this date serves as the proper date of claim.  

Although the evidence of record does not reveal an exact date 
upon which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the 
February 5, 2001 effective date of the award, selected by the 
RO, was appropriate.  Here, the law and regulation state that 
the effective date for a claim for pension will be the date 
of claim or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, even if 
entitlement arose prior to February 5, 2001-- the date of 
claim, the later date is the controlling date that would be 
the governing consideration in assessing the effective date 
appropriately to be assigned in this case.  Any evidence 
showing that the entitlement occurred after February 5, 2001, 
would not entitle the veteran to an earlier effective date, 
since the later of the two dates is controlling.

The Board has considered that the regulation allows a claim 
for compensation to also be a claim for pension benefits, see 
38 C.F.R. §3.151, and consideration has also been extended to 
the question of whether there was an informal claim for 
pension benefits filed prior to February 5, 2001, see 38 
C.F.R. § 3.155(a).  Here, the record reflects that in May 
1999, the veteran filed a claim for service connection for an 
eye disability.  However, the record demonstrates that such 
claim was denied in a September 1999 RO decision.  The 
veteran did not timely complete an appeal of that decision 
and thus, it became final.  Since that time, there is no 
other evidence of record that the veteran has filed any 
informal claim or compensation claim that could be construed 
as a claim for pension benefits.  Therefore, the Board 
concludes that the record does not contain any previously 
unadjudicated informal claim for pension or compensation that 
could entitle the veteran to an earlier effective date.

The Board notes that the veteran could be entitled to an 
earlier effective date if he met the requirements for a 
retroactive effective date for pension benefits.  See 38 
U.S.C.A. § 5110(b)(3)(A), (B) (West 2002) (if the veteran was 
prevented, by reasons of a disability which was so 
incapacitating, from applying for pension benefits for a 
period of at least 30 days beginning on the date on which he 
became permanently and totally disabled, the effective date 
will be the date of application for the benefits or the date 
on which he became permanently and totally disabled, provided 
that the veteran applies for a retroactive award within one 
year from such date, whichever is to the advantage of the 
veteran).  However, in this case, the evidence of record does 
not demonstrate that the veteran was hospitalized or 
otherwise incapacitated and incapable of filing a claim for 
pension prior to February 5, 2001.  Therefore, the Board 
concludes that the veteran has not met the requirements for a 
retroactive effective date for pension benefits.

In conclusion, based on the reasons stated above, the Board 
concludes that the presently assigned effective date of 
February 5, 2001 is appropriate and there is no other basis 
on which an earlier effective date may be assigned.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than February 5, 2001 for the grant of nonservice-
connected pension benefits.

ORDER

Entitlement to an effective date earlier than February 5, 
2002 for the grant of nonservice-connected pension benefits 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


